DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the phrase "preferably " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 28-29, 36 and 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al, US 2015/0284955.
Regarding claim 25:
Adams discloses a Split Tube Extendable Member (STEM) system comprising: 
at least one coilable STEM (105) that has a central axis and that is capable of being extended along an axis by uncoiling the STEM and of being retracted back along the same axis by coiling the STEM, wherein the STEM has an end that forms the leading end of the STEM when it is uncoiled (refer to Fig. 3A), and wherein the STEM, when extended/uncoiled, has a concave side and a convex side; and
a handle (115) that is attached to the convex side of the leading end of the at least one STEM by one or more connections, whereby the coiling action of the leading end of the STEM when retracted biases the handle towards the rest of the coiled STEM (the handle is directly attached to the STEM, such that it is biased toward the coiled portion when the leading end of the STEM is retracted).

    PNG
    media_image1.png
    503
    744
    media_image1.png
    Greyscale

Regarding claim 28:
Adams discloses wherein connection attached the handle to the convex side of the leading end of the at least one STEM lie adjacent to the central axis of the STEM.
Regarding claim 29:
Adams discloses wherein the leading end of the STEM is clamped flat against the handle.
Regarding claim 36:
Adams discloses wherein the at least one STEM is mounted on a spool (115).
Regarding claim 38:
Adams discloses wherein the leading end of the STEM is attached directly to the handle at a single point by mechanical fixing.
Regarding claim 39:
Adams discloses wherein the leading end of the at least one STEM is curved in shape and not orthogonal to the STEM central axis (refer to Fig. 3C).
Regarding claim 40:
Adams discloses a clamp (125) that clamps the at least one STEM part of the way along its length and prevents the STEM from forming the concave and convex sides in the region of the clamp.
Regarding claim 41:
Adams discloses wherein the system is in the form of a support structure to which other materials can be attached (it’s a boom).
Regarding claim 42:
Adams discloses wherein the STEM is configured to be uncoiled horizontally.

Claim Rejections - 35 USC § 103

Claims 25-36 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Korn, EP 3,251,562 in view of Adams et al., US 2015/0284955.
Regarding claim 25:
Korn discloses a Split Tube Extendable Member (STEM) system comprising: 
at least one coilable STEM (5) that has a central axis and that is capable of being extended along an axis by uncoiling the STEM and of being retracted back along the same axis by coiling the STEM, wherein the STEM has an end that forms the leading end of the STEM when it is uncoiled (refer to Figs. 13-17), and wherein the STEM, when extended/uncoiled, has a concave side and a convex side (refer to Fig. 1); and
a handle (40) that is attached to the convex side of the leading end of the at least one STEM.
Korn does not expressly disclose the details of the STEM to handle connection.
Adams discloses a STEM having a handle (115) that is attached to the convex side of the leading end of the at least one STEM by one or more connections (110/210), whereby the coiling action of the leading end of the STEM when retracted biases the handle towards the rest of the coiled STEM (the handle is directly attached to the STEM, such that it is biased toward the coiled portion when the leading end of the STEM is retracted).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the handle attachment as suggested by Adams with the handle of Korn in order to provide a means for securing and rolling and unrolling the STEM (Summary of Adams).
Regarding claims 26-27:
Korn discloses wherein the handle engages the ground (refer to Figs. 3 and 10) with a castor when the at least one STEM has been extended and thereby supports the leading end of the STEM.
Regarding claims 28-29:
Adams discloses wherein connections attaching the handle to convex side of the leading end of the STEM lie adjacent to the central axis of the STEM and wherein the leading end of the coilable STEM is clamped flat against the handle.
Regarding claim 30:
Korn discloses wherein the STEM has an extended width of 55mm (BACKGROUND) and subtends an arc of 100 to 180 degrees.
Regarding claims 31-32:
Korn discloses a housing (41) for holding the coiled portion of the at least one coilable STEM, wherein the housing engages the ground with castors.
Regarding claim 33:
Korn discloses a screen (38) attached to the STEM by an attachment (10) that allows the STEM and screen to be coiled and uncoiled together.
Regarding claims 34 and 35:
Korn discloses a support configured to support the structures in its unrolled configuration and comprises two STEMS (refer to Fig. 10) spaced apart and extendible along parallel axes and wherein the screen is supported therebetween, wherein the handle (40), the two STEMS (5) and the housing (41) form a rectangular frame supporting the screen.
Regarding claim 36:
Korn discloses wherein the STEM is mounted on a spool (41).
Regarding claims 38-40:
Adams discloses the details of the STEM connection as set forth above.
Regarding claim 41:
Korn discloses wherein the system is a screen.
Regarding claim 42:
Korn discloses wherein the STEM is configured to be uncoiled horizontally.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Korn, EP 3,251,562 in view of Adams et al., US 2015/0284955 further in view of Lang, US 6,463,983.
Regarding claim 37:
Korn does not expressly disclose wherein the spool has a spring bias.
Lang discloses a framed screen wherein the screen panel is spring biased with a helically coiled spring.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide spring biased spool system as suggested by Lang in the spool of Korn in order to provide automatic recoiling when the screen is not in use.

Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the leading end of the boom of Adams as identified by the examiner is not a leading end, the claim term “leading end” does not have limitations read into it. Applicant’s argument is directed to the relative position of the ends of the STEM (105 of Adams) to the drum 115 upon which the boom is coiled. However, Adams is silent with regards to the end of the STEM opposite the drum. As seen in Applicant’s instant Fig. 3, a STEM of the structure of Adams may be coiled at opposing ends such that either end could reasonably be considered the leading end. The claims do not so define the leading end to be opposite an end that is coiled upon itself or a free end devoid of attachment to a coiling structure or provide some other definition that would bar the leading end identified by the examiner from being reasonably construed as the leading end. The unshown opposing end of Adams is a “trailing end”, as it trailing the leading end in wrapping around the drum. The examiner maintains that the end that initially engages the drum and initiates coiling meets the broadest reasonable interpretation of a leading end.
Applicant argues that attachment mechanism 110 and drum 115 are not a handle because the mechanism “cannot be grasped as a handle”. However, there is no rationale of why the mechanism would not be able to be grasped by hand. The mechanism is flexible and can be grasped by hand and used to initiate motion. As such, the examiner maintains that it can be reasonably construed as a handle. The claims provide no clarification or details as to the structure of the claimed handle that would differentiate it from the flexible attachment mechanism of Adams.
Regarding applicant’s argument that the handle of the instant invention biases toward the coiled STEM, opposite the biasing of the handle structure of Adams, the claim recites, “whereby the coiling action of the leading end of the STEM when retracted biases the handle towards the rest of the coiled STEM”. In the teaching of Adams, handle 110 and 115 coils the STEM upon itself such that it is biased towards the rest of STEM when retracted (i.e. the handle has the rest of the STEM rolled upon it).
Regarding applicant’s argument that Adams does not disclose wherein the handle is attached adjacent the central axis of the STEM, the central (longitudinal) axis of the stem is the middle portion of the STEM. The handle lies adjacent that axis.
Regarding applicant’s argument that Adams does not disclose a leading edge clamped flat against the handle, the examiner has addressed the arguments directed to what constitutes a leading edge in Adams.
Regarding applicant’s argument that Adams does not disclose mechanical fixing, Fig. 3B clearly depicts riveting of the handle to the boom and the drum.
Regarding applicant’s argument that pulling end cords is not the equivalent of clamping, pulling of cords taut holds the STEM tight against the drum and clamps it thereto preventing the STEM from being concave or convex along its length at that location.
Regarding applicant’s argument that no teaching in Korn could have motivated one of ordinary skill to combine its teachings with those of Adams, Korn is the primary reference modified by Adams. Applicant’s assertion is not germane to the rejection. The examiner provides a motivation for using the attachment and coiling method of Adams with the apparatus of Korn in the examiner’s statement of rejection. The statement of obviousness is not merely conclusory. Rather, a person seeking a means for attachment of the STEM of Korn to the handle of Korn would turn to Adams and find a reasonable means of doing so. The handle of Korn would not become inoperable with the combination, as Adams discloses that rotation and collapse of the STEM are possible with the attachment taught by Adams.
The handle engages the ground through the castor base shown in Figs. 3 and 10.
Adams drum and attachment means constitute a handle, as they can be used by hand to manipulate the STEM. Similarly, the drums (40 and 41) of Korn are handles, wherein they can be used to manipulate the STEM lying between the two of them. Each is attached to the ground by way of a castor stand as shown in Fig. 10 of Korn.
Korn discloses wherein the extended width is 55mm in paragraph 0047 and an examination of the figures shows wherein the STEM extends flat upon the two spools subtending an arc of between 100 and 180 degrees as clearly shown in Fig. 12.
Korn clearly discloses a top and a bottom STEM as shown in Fig. 15, both labeled with reference numeral 5.
Regarding applicant’s argument that body 41 is not a spool, the STEMs are rolled up within the body. A “spool” is a cylindrical device upon which flexible materials can be wound. The STEMs are wound internally upon the body such that it constitutes a spool.
The examiner has made an earnest attempt to respond to each of applicant’s arguments. Some arguments were found to be redundant within the Remarks and were only addressed once above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633